COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

 IN RE                                          §               No. 08-09-00157-CV

 MR. YAMAHA, INC.                               §         AN ORIGINAL PROCEEDING

 RELATOR                                        §                 IN MANDAMUS

                                                §

                                                §

       MEMORANDAUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Mr. Yamaha, Inc., asks this Court to issue a writ of mandamus against the

Honorable William E. Moody, Judge of the 34th District Court of El Paso County, Texas. In

order to be entitled to mandamus relief, a relator must meet two requirements. First, the relator

must show that the trial court clearly abused its discretion. In re Prudential Insurance Company

of America, 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding). Second, the relator must

demonstrate he has no adequate remedy by appeal. Id. at 136. Based on the record before us, we

are unable to conclude that Relator is entitled to mandamus relief. Accordingly, the petition for

writ of mandamus is denied.


June 17, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.